IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

RANDA VVILSON,

Plaintiff,
C. A. No. Nl6C-10-224 FWW

V.

MIRANDA L. KOLLOCK,

VV\./v`/\/V\./V

Defendant.

Submitted: November 17, 2017
Decided: December 20, 2017

On Defendant’s Motion For Summary Judgment
GRANTED

M

'l`his 20th day of December, 2017, upon consideration of the Defendant’s

Motion Summary Judgment and the record in this case, it appears to the Court that:

(l) On October 27, 2016 Plaintiff commenced this personal injury action
as a result on a motor vehicle accident.

(2) On January 4, 2017, Defendant answered the Complaint.

(3) On October 23, 2017 Defendant moved for an enlargement of time to
flle a motion for summary judgment.

(4) On November 6, 207 the Motion for an Enlargement of Time to File a

Motion for Summary Judgment Was granted and a Motion for Summary Judgment

Was filed the same day. The Motion for Summary Judgment asserts that Defendant
is entitled to summary judgment because Plaintiff is unable, as a matter of laW, to
meet her burden of proof that Defendant breached a duty of care and that the
breach of that duty Was the proximate cause of the accident that caused Plaintiff’ s
injuries.

(5) At argument on the Motion for an Enlargement Time to File a Motion
for Summary Judgment, the Court directed Plaintiff to file a response by
November 17, 2017.

(6) Plaintiff failed to file a response to the Motion for Summary
Judgment by November 17, 2017, and as of the date of this Order has not
filed a response.

NOW, THEREFORE, Defendant’s Motion to Dismiss in Lieu of an Answer is
GRANTED as unopposed.
SO ORDERED.
'1/)
Fe?\is W. Whartd'n, J.